Name: 2011/701/CFSP: Council Decision 2011/701/CFSP of 21Ã October 2011 amending Decision 2011/430/CFSP in order to update the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism
 Type: Decision
 Subject Matter: politics and public safety;  international affairs
 Date Published: 2011-10-22

 22.10.2011 EN Official Journal of the European Union L 277/18 COUNCIL DECISION 2011/701/CFSP of 21 October 2011 amending Decision 2011/430/CFSP in order to update the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP on the application of specific measures to combat terrorism (1). (2) On 18 July 2011, the Council adopted Decision 2011/430/CFSP updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP (2). (3) The Council has determined that an additional five persons have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Common Position 2001/931/CFSP, that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that these persons should be added to the list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply. (4) The Council has determined that there are no longer grounds for keeping one person on the list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply. (5) The list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply should be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 1. The persons listed in Annex I to this Decision shall be added to the list set out in the Annex to Decision 2011/430/CFSP. 2. The person listed in Annex II to this Decision shall be removed from the list set out in the Annex to Decision 2011/430/CFSP. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 21 October 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 344, 28.12.2001, p. 93. (2) OJ L 188, 19.7.2011, p. 47. ANNEX I Persons referred to in Article 1(1) 1. ABDOLLAHI Hamed (a.k.a Mustafa Abdullahi), born August 11, 1960 in Iran. Iranian national. Passport: D9004878. 2. ARBABSIAR Manssor (a.k.a. Mansour Arbabsiar), born March 6 or 15, 1955 in Iran. Iranian and US national. Passport: C2002515 (Iran); Passport: 477845448 (USA). National ID no.: 07442833, expiry date 15 March 2016 (USA driving licence). 3. SHAHLAI Abdul Reza (a.k.a Abdol Reza Shalai, a.k.a. Abd-al Reza Shalai, a.k.a. Abdorreza Shahlai, a.k.a. Abdolreza Shahlai, a.k.a. Abdul-Reza Shahlaee, a.k.a.Hajj Yusef, a.k.a. Haji Yusif, a.k.a.Hajji Yasir, a.k.a.Hajji Yusif, a.k.a.Yusuf Abu-al-Karkh), born circa 1957 in Iran. Addresses: (1) Kermanshah, Iran, (2) Mehran Military Base, Ilam Province, Iran. 4. SHAKURI Ali Gholam, born circa 1965 in Tehran, Iran 5. SOLEIMANI Qasem (a.k.a Ghasem Soleymani, a.k.a Qasmi Sulayman, a.k.a Qasem Soleymani, a.k.a Qasem Solaimani, a.k.a Qasem Salimani, a.k.a Qasem Solemani, a.k.a Qasem Sulaimani, a.k.a Qasem Sulemani), born March 11, 1957 in Qom, Iran. Iranian national. Passport: 008827 (Iran Diplomatic), issued 1999. Title: Major General. ANNEX II Person referred to in Article 1(2) EL FATMI, Nouredine (a.k.a. Nouriddin EL FATMI, a.k.a. Nouriddine EL FATMI, a.k.a. Noureddine EL FATMI, a.k.a. Abu AL KA'E KA'E, a.k.a. Abu QAE QAE, a.k.a. FOUAD, a.k.a. FZAD, a.k.a. Nabil EL FATMI, a.k.a. Ben MOHAMMED, a.k.a. Ben Mohand BEN LARBI, a.k.a. Ben Driss Muhand IBN LARBI, a.k.a. Abu TAHAR, a.k.a. EGGIE), born 15.8.1982 in Midar (Morocco), passport (Morocco) No. N829139  member of the Hofstadgroep